Jarett Levan

BFC Financial Corporation

 

 

EMPLOYMENT AGREEMENT

 

 

            THIS EMPLOYMENT AGREEMENT (this “Agreement”), is signed as of
November 12, 2012, by and between BFC Financial Corporation, a Florida
corporation (the “Company”) and Jarett Levan (the “Executive”) but effective as
of September 30, 2012 (“Effective Date”).

                        WHEREAS, the Company desires to employ the Executive as
Executive Vice President, and the Executive desires to accept such employment,
all upon the terms and conditions set forth in this Agreement;

 

                        WHEREAS, the Executive has experience and expertise in
the Company’s business (the “Business”).  By virtue of his employment with
Company, and the predecessors from which it emerged, the Executive has become
familiar with and possesses knowledge of the manner, methods, trade secrets and
other confidential information pertaining to the Business.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Agreement,  the Company and the Executive agree as follows:

 

1.         Recitals; Defined Terms.  The above recitals are true and correct and
are incorporated herein by reference.  When used in this Agreement, a “Change in
Control” shall be deemed to occur if:

 

1.1

any “person” (as such term is utilized in Section 13(d) and Section 14(d)(2) of
the Securities and Exchange Act), including without limitation any “group” (as
such term is utilized in Section 13(d)(3) of the Exchange Act), who is not, on
the date of this Agreement, either (1) an affiliate of the Company, or (2) the
beneficial owner of 10% or more of the Company’s issued and outstanding common
stock, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Exchange Act) of securities of the Company (or any successor
thereto) representing more than 33% of the votes that may be cast for the
election of directors of the Company, or any successor company as the case may
be; or

 

1.2

any person who is not, on the date of this Agreement an affiliate of the
Company, shall become a  shareholder of the Company holding fifty percent or
more of the outstanding stock of any class of the Company; or

 

1.3

as the result of, or in connection with, any cash or other tender offer, or
exchange offer, merger, consolidation or other business combination, or any
combination of any one or more of the foregoing transactions, the persons who
were directors of the Company immediately prior to the consummation of any such
transaction or combination of transactions shall cease to constitute a majority
of the directors of the Company, or any successor thereto; or as a result of a
sale of all or substantially all of the assets of the Company, or any
liquidation, dissolution, bankruptcy, assignment for the benefit of creditors
(whether such action is voluntary or involuntary by the Company), or any similar
transaction or any combination of any one or more of the foregoing or similar
transactions, the persons who were directors of the Company immediately prior to
the



1

 

--------------------------------------------------------------------------------

 

consummation of any such transaction or combination of transactions shall cease
to constitute a majority of the directors of the successor to the Company.

 

            2.            Employment Term.              The term of the
Executive's employment (the "Term") begins on the Effective Date and concludes
three (3) years from the Effective Date; provided, however, that the Term shall
be automatically renewed for successive one-year periods commencing on the third
anniversary of the Effective Date unless: (i) either the Company or the
Executive, not fewer than six (6)  months prior to the expiration of the initial
three year term, provides notice of intention not to renew the Agreement for a
one year term or, during any one year extension of the initial term, provides
notice of intention not to renew not fewer than ninety (90) days prior to the
expiration of any such one year term, (ii) the Executive terminates this
Agreement for Good Reason (defined below), (iii) the Company terminates this
Agreement for Cause (defined below) or (iv) this Agreement is otherwise
terminated in accordance with its provisions. 

 

            3.             Services.

 

3.1                    Office and Duties.    During the Term, the Executive
shall serve as Executive Vice President of the Company, subject to the terms of
this Agreement, with such duties, authority and responsibility as are
commensurate with such position, subject to oversight and direction of the
Company’s Chief Executive Officer.  In exercising his duties and
responsibilities, the Executive shall have all the power and authority necessary
to fulfill and discharge his duties and responsibilities and shall abide by
lawful directions given by the Board.  The Executive shall be responsible for
such additional duties commensurate with his position not materially
inconsistent with the foregoing as may be reasonably determined by the Board
from time to time.

 

3.2                    Best Efforts.  During the Term, the Executive shall
diligently and competently devote his best efforts and energies to the Business
and affairs of the Company, and shall use his best efforts, skills and abilities
to promote the interests of the Company and otherwise to discharge his
obligations under this Agreement; provided, however, that nothing in this
Agreement shall restrict the Executive from serving in executive capacities with
any affiliated companies or pursuing interests in accordance with historical
practice.

 

4.         Compensation. 

 

4.1                    Annual Base Salary.  During the Term, the Executive shall
receive a base salary at the initial annual rate of Three Hundred Seventy Five
Dollars ($375,000) (“Base Salary”), payable in accordance with the Company's
normal payroll practices or at such other reasonable intervals as may from time
to time be used by the Company for paying its other employees.  The Executive
will be entitled to annual salary reviews and as such the Executive’s Base
Salary may be increased by the Company’s compensation committee (the
“Compensation Committee”) from time to time during the term of this Agreement
but shall not be reduced without his written consent.

 

4.2                    Annual Bonus.  An annual bonus (the “Annual Bonus”) may
be paid to the Executive of up to 80% of Base Salary in the discretion of the
Compensation Committee. Such Annual Bonus amount shall include consideration of
certain performance factors as determined by the Compensation Committee.
Payments of Annual Bonus amounts to the Executive shall be made by March 31 of
each year for the prior year’s performance. The Executive’s Annual Bonus
opportunity shall commence in 2012, payable in cash by March 31, 2013 for 2012
performance.

 





2

 

--------------------------------------------------------------------------------

 

4.3                    Discretionary Bonus Payable Currently.  Concurrent with
the signing of this Agreement the Executive shall be paid a discretionary bonus
of $50,000.

 

4.4                     Long Term Incentive Compensation.  



                        4.4.1                      Grant.  Concurrent with the
signing of this Agreement, Executive shall be granted 926,049 shares subject to:
(i) the definitions, terms, and conditions of the stock plan used by the
Company (the “Plan”) by which their award is authorized, (ii) the restrictions
and conditions noted below, and (iii) annual vesting in accordance with the
following schedule (the “Restricted Shares”), which is measured from the
Effective Date:

 

12 Months                        24 Months                        36
Months                        48 Months

 

231,512                        231,512                        231,512                        231,512

 

            ; provided, however, that any Restricted Shares which are not
authorized under the Plan will be subject to approval of applicable shareholders
to increase the shares available in the Plan, so that the Restricted Stock can
be issued.

                                       

The Executive also shall be entitled to participate in such other plans for
granting equity (e.g.,  future grants of restricted stock awards (“RSAs”) or
other stock awards) as may subsequently be approved by the Compensation
Committee.

 

            These Restricted Shares are granted on the conditions that Executive
remains employed by the Company through and including the respective vesting
periods and that the Board has not terminated the employment of the Executive
for “Cause,” as the term is defined in Section 6.2, below.

 

                                    4.4.2             Carried Interest
Compensation Plan.  In addition to the compensation otherwise provided herein,
the Compensation Committee will also work with its Compensation Consultant and
the Executive Management Team to amend its current private equity carried
interest compensation plan (the “Carried Interest Plan”) specifically related to
the Company/Woodbridge ownership of BBX Capital and Bluegreen shares.  The Board
has sole discretion and authorization to create/amend such Carried Interest
Plan.

 

 

 

            5.            Reimbursement of Expenses; Benefits.

 

5.1                    Reimbursement of Expenses.  Upon submission of
appropriate documentation in accordance with the Company’s policy, the Executive
shall be entitled to reimbursement for all reasonable, out-of-pocket expenses
incurred by him during the Term in connection with the proper and efficient
discharge of his duties hereunder, including, without limitation, all reasonable
expenses incurred by the Executive for travel to promote the interests of the
Company, as well as reasonable expenses for meals, hotels or other
accommodations, and other customary items during any such trips, including
existing expense reimbursement arrangements and practices.

 

5.2                    Employee Benefit Plans and Programs.  During the Term,
the Executive shall be entitled to participate in the Company’s employee benefit
plans and programs, including such



3

 

--------------------------------------------------------------------------------

 

401(k) plans, health insurance and welfare plans as the Company may adopt for
employees generally or for the Company’s executives, including existing plans
and programs under existing practices.    

 

5.3                    Vacations.  The Executive shall be entitled to paid
vacation during each calendar year in such amounts as are commensurate with his
position and company policy, however, no less than existing practices. 

 

6.         Termination.  The Executive's employment under this Agreement may be
terminated by the Company or the Executive without any breach of this Agreement
only under the circumstances set forth in ensuing Sections 6.1 through 6.4 and
upon provision of the applicable compensation set forth in Section 7:    

 

6.1                    Death.  This Agreement and the Executive's employment
under this Agreement shall terminate immediately and automatically upon the
Executive's death. 

 

6.2                     By Company for Cause.               The Company may
terminate the Executive's employment under this Agreement for Cause (as
hereinafter defined).  “Cause,” as to the Executive, shall mean: (a) committing
fraud against the Company or embezzlement of Company property; (b) being
convicted of a felony or any other crime that involves moral turpitude under
applicable laws of the United States or any state thereof; (c) an action or
omission of the Executive which constitutes a willful and material breach of
this Agreement which is not the result of the Executive's death or disability
and which is not cured within fifteen (15) days after receipt by the Executive
of written notice of the same from the Board.    

 

                        6.3            By Company Without Cause.  The occurrence
of any of the following shall be deemed to be a termination by the Company of
the Executive's employment under this Agreement “Without Cause:” (a) any action
taken by the Company to terminate the Executive's employment other than for
Cause, including providing notice of intention not to renew this
Agreement, which termination shall only be effective upon written notice to the
Executive; (b) any breach of this Agreement by the Company; or (c) upon the
Disability (defined below) of the Executive.  Failure of the Executive timely to
terminate his employment upon the occurrence of an event described in subsection
(b), above shall not result in a waiver of any right the Executive may have to
terminate his employment based upon any future occurrence.  “Disability” shall
mean any incapacity,  or disability of the Executive which renders the Executive
mentally or physically unable to perform his duties under this Agreement as
determined in accordance with Company policy. Termination due to Disability
shall be deemed to have occurred upon the first day of the month following the
determination of Disability as defined in the preceding sentence.

 

                        6.4            By Executive for Good Reason.    The
occurrence of any of the following shall be deemed to be grounds for the
Executive to terminate employment for Good Reason: (a) any action taken by the
Company to materially diminish, or attempt to materially diminish, the duties,
responsibilities or authority of the Executive if, within sixty (60) days after
the Executive becomes aware of such action, the Executive notifies the Company
in writing and the Company does not immediately correct such action(s); or (b)
any action taken by the Company to materially change, or attempt to materially
change the Executive's title or his position in the hierarchy of the Company if,
within sixty (60) days after the Executive becomes aware of such action, the
Executive notifies the Company in writing and the Company does not immediately
correct such action(s); or (c)  any breach of this Agreement by the Company. 
Failure of the Executive to timely terminate his



4

 

--------------------------------------------------------------------------------

 

employment upon the occurrence of an event described in subsections (a), (b), or
(c) above shall not result in a waiver of any right the Executive may have to
terminate his employment based upon any future occurrence. 

 

7.         Payments After Termination.  If this Agreement or the Executive's
employment hereunder are terminated for the reasons set forth in Section 6.1
hereof, then the Executive's estate shall receive the annual Base Salary through
the date of termination in accordance with the terms of this Agreement and the
prorated portion of the Annual Bonus, to be calculated based on the average
bonus paid over the prior two (2) years,  through the date of termination in
accordance with the terms of this Agreement.  If this Agreement or the
Executive's employment hereunder are terminated for the reasons set forth in
Sections 6.2 hereof, then the Executive shall receive the Base Salary through
the date of termination in accordance with the terms of this Agreement. If this
Agreement is terminated pursuant to Section 6.3 or 6.4 hereof, then the
Executive shall receive:

 

            (a) the Base Salary through the date of termination in accordance
with the terms of this Agreement, and the prorated portion of the Annual Bonus,
to be calculated based on the average bonus paid over the prior two (2) years,
during the fiscal year and through the date of termination; plus    

 

            (b) a severance payment in an amount that equals 1.50 (or 2.00 times
if within 2 years of a Change in Control)  times the Executive’s annual Base
Salary and 1.50 (or 2.00 times if within 2 years of a Change in Control) times
Annual Bonus opportunity at the time of the termination; plus

 

            (c) accelerated vesting of granted but not vested Incentive Stock
Options and Restricted Shares subject to the definitions, terms, and conditions
of the Plan or plan by which their award is authorized; plus

 

            (d) continuation of health insurance, life insurance,  dental
insurance and other benefits received at the time of separation from the Company
through the  two 18 months (or two  (2) years if within 2  years of a Change in
Control)  following the year in which termination occurs. 



Subsequent to Termination, the Executive shall not be entitled to receive any
further compensation or benefits from the Company, except as expressly provided
by this Agreement.  A condition to the Company’s obligation to provide the
severance payments and benefits provided by this Agreement is that Executive
complies with the obligations of non-competition, non-solicitation of customers,
 confidentiality and non-disclosure referenced in Section 8 of this Agreement
and provided for by Florida law and execute a general release in a form
acceptable to the Board.

 

8.         Non-Competition; Non-Disclosure, Confidentiality and Non-Solicitation
of Customers.  Subsequent to the execution of this Agreement, Executive and
Compensation Committee agree to sign a Non-Competition, Non-Disclosure,
Confidentiality, and Non-Solicitation of Customers in term and scope acceptable
to both parties.  

 

            9.             Withholding.  Anything to the contrary
notwithstanding, all payments required to be made by the Company hereunder to
the Executive or the Executive's estate or beneficiaries shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Company may reasonably determine it should withhold pursuant
to any applicable law or regulation. 

 





5

 

--------------------------------------------------------------------------------

 

10.        Notices.  All notices, requests, demands or other communications by
the terms hereof required or permitted to be given by one party to another shall
be given in writing by personal delivery, by facsimile or by regular mail,
postage prepaid, addressed to such other party or delivered to such other party
as follows:

 

If to the Company:

 

BFC Financial Corporation

c/o Compensation Committee Chair

P.O. Box 39000

Fort Lauderdale, FL  33303

Telephone: (954) 940-5020

 

 

If to the Executive:

 

Jarett Levan

P.O. Box 39002

Fort Lauderdale, FL 33303

 

or at such other address or facsimile number as may be given by any of them to
the others in writing from time to time and such notices, requests, demands or
other communication shall be deemed to have been received when hand delivered,
on the day after the date sent by facsimile (with receipt confirmed) or, if
mailed, the fourth day following the day of the mailing thereof; provided that
if any such notice, request, demand or other communication shall have been
mailed and if regular mail service shall be interrupted by strikes or other
irregularities, such notice, request, demand or other communication shall be
deemed to have been received on the fourth business day following the resumption
of normal mail service.

 

            11.            Prevailing Party                        .  In the
event of any dispute with regard to this Agreement, the prevailing party shall
be entitled to receive from the non-prevailing party and the non-prevailing
party shall pay upon demand all reasonable fees and expenses of counsel for the
prevailing party.

 

12.        Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the parties, and merge and supersede all prior
discussions, agreements and understandings of every kind and nature among them
as to the subject matter hereof.

 

13.        Amendments to Agreement.  This Agreement shall not be amended except
by a writing signed by each party to the Agreement, and this Agreement may not
be discharged except by performance in accordance with its terms or by a writing
signed by each party to the Agreement.

 

14.        U.S. Dollars.  All dollar amounts in this Agreement are stated in
United States Dollars.

 

15.        Governing Law.  This Agreement and its validity, construction and
performance shall be governed in all respects by the law of the State of
Florida, without giving effect to principles of conflicts of laws.  Any
controversies of any nature whatsoever arising under this Agreement shall be
subject to the exclusive jurisdiction of the courts of Broward County, Florida,
which shall be the exclusive jurisdiction and venue for any disputes, actions or
lawsuits arising out of or relating to this



6

 

--------------------------------------------------------------------------------

 

Agreement.  The parties to this Agreement irrevocably waive to the fullest
extent permitted by law, any objection which they may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement, or any judgment entered by any court in respect hereof,
brought in Broward County, Florida and further irrevocably waive any claim that
any suit, action or proceeding brought in Broward County, Florida, has been
brought in an inconvenient forum.

 

17.        Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.  This Agreement may not be assigned by the Executive
without the prior written consent of the Company.  This Agreement may be
assigned by the Company in connection with the sale, transfer or other
disposition of all or substantially all of the Company's assets or business.

 

18.        Pronouns.  Whenever the context requires, the use in this Agreement
of a pronoun of any gender shall be deemed to refer also to any other gender,
and the use of the singular shall be deemed to refer also to the plural.

 

19.        Headings.  The headings of this Agreement are inserted for
convenience of reference only and shall not constitute a part hereof.

 

20.        Calculation of Time Periods.  When calculating the period of time
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date which is the reference date in calculating such period
shall be excluded.

 

21.        Execution in Counterparts.  This Agreement may be executed in several
counterparts, by original or facsimile signature, each of which so executed
shall be deemed to be an original and such counterparts together shall be deemed
to be one and the same instrument, which shall be deemed to be executed as of
the date first above written.

 

23.        Further Assurances.  The parties hereto shall sign such further
documents and do and perform and cause to be done and performed such further and
other acts and things as may be necessary or desirable in order to give full
effect to this Agreement and every party thereof.

 

24.        Survival.  Any termination of this Agreement shall not affect the
ongoing provisions of this Agreement, which shall survive such termination in
accordance with their terms.

 

25.        Severability.  The invalidity or unenforceability, in whole or in
part, or any covenant, promise or undertaking, or any section, subsection,
paragraph, sentence, clause, phrase or word or of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
portions thereof.

26.        Participation of Parties; Construction        .  The parties hereto
acknowledge that this Agreement and all matters contemplated herein have been
negotiated between both of the parties hereto and their respective legal counsel
and that both parties have participated in the drafting and preparation of this
Agreement from the commencement of negotiations at all times through the
execution hereof.  The parties hereto acknowledge that they have each read this
Agreement and understand the effect of its provisions. Accordingly, this
Agreement shall be interpreted and construed without reference to any rule
requiring that this Agreement be interpreted or construed against the party
causing it to be drafted.

 





7

 

--------------------------------------------------------------------------------

 

27.        Independent Counsel        .  The Executive acknowledges that counsel
to the Company has not represented him nor provided him with legal or other
advice in connection with the transactions contemplated by this Agreement and
that he has been urged to seek independent legal, tax and financial advice in
order to analyze the risks and merits of the transactions contemplated by this
Agreement.

 

28.        Director and Officer Insurance; Indemnification.  The Company shall
indemnify the Executive to the same extent as it indemnifies its other Named
Executive Officers, and the Company shall provide coverage for the Executive
under its policies of Director’s and Officer’s insurance as the same may be in
effect from time to time.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the first paragraph of this Agreement.

 

 

THE COMPANY:

 

BFC FINANCIAL CORPORATION,

a Florida corporation

                                                            

 

By: /s/ Neil A. Sterling

     Neil A. Sterling,  Compensation Committee
                                                                             
Chairman

                                                                

 

                                                                        THE
EXECUTIVE:

 

 

 

By: /s/ Jarett Levan

       Jarett Levan



8

 

--------------------------------------------------------------------------------